UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1961


JOHN PAUL TURNER, CPO, U.S. Navy Retired,

                Plaintiff - Appellant,

          v.

BARACK OBAMA, Commander of the U.S. Armed Forces; LARRY
HOWDYSHELL, August County Board of Supervisors & North River
District Supervisor,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00073-sgw)


Submitted:   September 21, 2009           Decided:   October 14, 2009


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Paul Turner appeals the district court’s orders

dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B) (2006)

and denying his motion for reconsideration.           We have reviewed

the record and find that this appeal is frivolous.          Accordingly,

we dismiss the appeal for the reasons stated by the district

court.   Turner v. Obama, No. 7:09-cv-00073-sgw (W.D. Va. Mar. 5,

2009 & Aug. 20, 2009).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    2